Citation Nr: 1622229	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for epidermal cyst of the forehead.

2.  Entitlement to service connection for a headache disability. 

3.  Entitlement to service connection for a hearing loss disability.

4.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active duty training with the Army National Guard from October 1980 to December 1980.

This matter came before the Board of Veterans' Appeals (Board) from a of June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This matter was most recently before the Board in October 2014, when it was remanded for additional development.  

In December 2010, the appellant testified at a videoconference hearing before the Board.  In September 2012, the Board informed the appellant that the Acting Veterans Law Judge he testified before was no longer employed at the Board and offered him the opportunity to testify at another hearing before a Veterans Law Judge who would decide his appeal.  The appellant requested another hearing.  The hearing was scheduled for March 2013, but the Veteran failed to appear without providing good cause.  Thus, there is no pending request for a hearing.  38 C.F.R. § 20.704 (2015).

The issues of service connection for a headache disability, a hearing loss disability, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDING OF FACT

The epidermal cyst was not present during and is not related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an epidermal cyst have not been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2009, prior to the initial adjudication of the claim.

The record also reflects that the service records, relevant VA treatment and examination records, and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination in June 2012, and a probative determination as to whether the epidermal cyst is related to active service has been obtained.

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

Factual Background and Analysis

April and May 2009 VA treatment records reveals the Veteran's history of a tumor on his head that had been growing since approximately October 2008.  After examination, the Veteran was diagnosed with lipoma.  A May 2009 VA treatment record indicates that the Veteran underwent excision of an epidermal inclusion cyst.  

A June 2012 VA examination record reveals the Veteran's history of removal of a cyst from his forehead in 2009.  He reported that it had been there a "very long" time.  The examiner noted past diagnosis of epidermal cyst in 2009.  The examiner, who noted review of the record, determined that it was less likely than not that the epidermal cyst was the result of or incurred in service.  The examiner explained that epidermal cysts are genetic in origin and common in the general population.  The examiner noted that there was no record of the cyst existing during service.  

The Board finds service connection is not warranted for an epidermal cyst, status-post excision.  Initially, the Board finds the preponderance of the evidence shows the cyst was not present during service.  The service medical records contain no finding of cyst, the initial diagnosis dates 28 years after service, and the Veteran has not alleged the existence of the cyst on the forehead during service or soon thereafter, though competent to do so.  In this regard, the Board finds the Veteran's 2012 history that the cyst had been present for a "very long" time is not a history of a cyst in service.  Given the significant length of time between the date the history was provided and discharge (32 years), the Board finds the history does not suggest the presence of a cyst during service.  

Furthermore, the Board finds the cyst is unrelated to service.  A VA examiner provided the opinion that the cyst is not related to service.  There is no contrary medical opinion.  The Veteran contends that the cyst is related to an in-service explosion.  He has explained that he was near a grenade explosion during basic training that caused perforation of the eardrum.  He contends that the cyst is due to debris striking his forehead after the explosion.  The service records do not reveal any evidence of an in-service explosion; rather, they indicate that the Veteran had a pre-service ear perforation from scuba diving.  Based on the absence of evidence of an explosion in the service records and the contradictory information as to the cause of the ear perforation, the Board finds the history of an in-service explosion is not credible.  Additionally, to the extent the Veteran is contending the cyst was caused by debris incidental to in-service duties, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his cyst.  In any event, the Veteran's lay opinion regarding causation is less probative than the medical opinion against the claim.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 

ORDER

Service connection for epidermal cyst is denied.  


REMAND

In October 2014, the Board remanded the issues of service connection for a psychiatric disorder and headache disorder for additional development including providing VA examinations and obtaining nexus opinions.  The record indicates that the Veteran was scheduled for examinations in March 2015 but failed to report.  In a July 2015 Supplemental Statement of the Case, the Veteran was notified of his failure to report for the examinations.  In August 2015, the Veteran reported an address change and indicated that he had been incarcerated.  It is possible that the reason the Veteran failed to appear for his examination is related to his being in prison at the time of both the notice and the examination, and the fact that VA did not know this at the time.  Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

Additionally, the record suggests there are outstanding VA treatment records relevant to the psychiatric disorder claim and hearing loss disability claim.  In this regard, the Board notes that VA treatment records reveal a diagnosis of adjustment disorder by a VA medical professional on October 6, 2009, but no such record has been associated with the record.  The record also indicates that audiometric testing was performed in June and October 2009, but the specific audiometric findings are not reported and the audiograms are not of record.  The Board notes that the associated audiology treatment records indicate that the audiograms are stored in a separate virtual folder.  These records must be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA records, including all VA treatment records dated in October 2009 and the audiograms created in conjunction with treatment provided on June 23, 2009, and October 27, 2009.

2.  Undertake appropriate development to obtain any outstanding private medical records associated with treatment of the hearing loss disability, headache disability, or psychiatric disability, including any medical records associated with treatment at the correctional facility. 

3. Then arrange for the Veteran to undergo an appropriate examination to determine whether he has a headache disorder attributable to his active duty for training from October 1980 to December 1980.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the headache disorder began during or is otherwise related to active duty for training from October 1980 to December 1980.  The rationale for any opinion offered should be provided.  The examiner is informed that the Veteran's history of being near a grenade explosion during service is not credible.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

4. Arrange for the Veteran to undergo an appropriate examination to determine whether he has a psychiatric disorder attributable to his active duty for training from October 1980 to December 1980.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during or is otherwise related to active duty for training from October 1980 to December 1980.  The rationale for any opinion offered should be provided.  The examiner is informed that the Veteran's history of being near a grenade explosion during service is not credible.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

5.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


